Citation Nr: 1302938	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-49 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for recurrent instability in the left shoulder.  

2.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a gunshot wound, with degenerative joint disease of the acromioclavicular joint.  

3.  Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to a total disability evaluation for individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2005 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a Travel Board hearing in October 2012.  A transcript is associated with the claims file.  In this hearing, the Veteran stated that he has kidney failure as due to medications used to treat his service-connected disabilities.  That issue is not on appeal, and it is referred to the RO for appropriate action.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran in this case contends that he is entitled to service connection for sleep apnea, and that his current evaluations for bilateral pes planus, recurrent lateral instability in the left shoulder, and residuals of a gunshot wound to the right shoulder (with degenerative joint disease of the acromioclavicular joint) are more severe than the ratings currently assigned.  The Veteran is in receipt of a 20 percent rating for his left shoulder, a 10 percent rating for his pes planus, and a 10 percent rating for the gunshot wound residuals.  

The Veteran, in a VA examination of September 2009, noted that he was in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran was semi-retired and was going to school at that time.  Subsequent to the Veteran's Travel Board hearing in October 2012, he submitted the award determination made by that agency.  This document states that the Veteran was found to be disabled by SSA, and that he has been entitled to compensation since September 2007.  The SSA began awarding back benefits in February 2010, and he is currently receiving a monthly award from that agency.  Thus, it appears as if, during the 2009 VA examination, the Veteran's claim with SSA was still ongoing.  

While the disability award letter from SSA is of record, the Board does not have the medical records from that agency on which the disability determination was made.  These records may, potentially, be different than what is currently of record, and they may be relevant to the claims for service connection and for higher disability ratings.  The Board notes that records held in federal custody, even when such records are not physically located in the claims file, are deemed to be constructively part of the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, while the Board does not physically have possession of the SSA records, they are deemed in its possession, and efforts must be made to secure them prior to a final determination.  

It is further noted that the Veteran, in an examination setting, noted that his post-service work caused some of the disablement associated with his current receipt of SSA benefits.  There is thus the potential that the Veteran's SSA is based on non-service factors, and that worker's compensation benefits could have also been awarded.  The Veteran is to be asked if he is in receipt of benefits from any state or local agency regarding a work-related injury, and if so, that agency should be contacted and records of the disability determination associated with the claims file.  

Regarding TDIU, the Board notes that at his hearing with the undersigned, he indicated that he is no longer working.  A 2009 VA examination report noted that the Veteran had retired; however, in 2012, the Veteran stated that he had a job through vocational rehabilitation at VA for a brief period.  Essentially, the Veteran stated that the walking associated with this job was difficult as due to his pes planus, and that he was unable to work.  According to jurisprudential precedent, a claim for TDIU is not inherently separate from a claim for an increase in rating, and forms part of that claim when it is alleged that service-connected disabilities prevent employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in the hearing transcript, the Veteran raised the TDIU portion of his claim for an increased rating.  The Veteran has not been given information on how to substantiate that portion of his claim, and this must be afforded upon remand.  

Accordingly, the case is REMANDED for the following action:

1.   Contact SSA and obtain all medical records associated with the disability determination made by that agency.  Associate copies of the records with the claims file, and if no records are returned after an exhaustive search, so annotate the claims file.  

2.  The Veteran is to be asked as to if he receives benefits from a state or local government agency regarding worker's compensation (or if he has filed such a claim).  Should the Veteran respond in the affirmative, obtain the appropriate waivers, and obtain copies of disability determinations made by that agency.  Should no records be available, so annotate the claims file.  

4.  Provide the appropriate notice to the Veteran as to how a claim for TDIU is substantiated, and allow time for the Veteran to submit additional evidence.   Following all of the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



